DETAILED ACTION
This office action is in response to claims filed 9 December 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in FIG. 4, the label “System Control Processor Manager 10” should read “System Control Processor Manager 50” according to [0144] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Further, while the examiner performed a review of the drawings, the examiner encourages the applicant to also review the drawings to ensure no other informalities exist.



Specification
The disclosure is objected to because of the following informalities: In [0144], reference is made to “an embodiment of the system control processor manager (10, FIG. 1.1)”. However, the system control processor manager in FIG. 1.1 has a label of “50”.  It is unclear whether this is an informality in [0144] or FIG. 1.1. Appropriate correction is required. Further, while the examiner performed a review of the specification, the examiner encourages the applicant to also review the specification to ensure no other informalities exist.

Claim Objections
Claims 8, and 9 are objected to because of the following informalities: “system control processor” should read “the system control processor”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “The method of claim 15” should read “The method of claim 10”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “The non-transitory computer readable medium of claim 17” should read “The non-transitory computer readable medium of claim 19”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system control processor manager” in claims 1-5, and 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, comprising “one or more computer processors” and “nonpersistent/persistent storage” (See [0225] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, and 13 (line numbers correspond to claim 4),
a.	In lines 3-6: The claim does not particularly point out and distinctly claim how a “priority” associated with replacement computing resources can be compared with a “first priority” associated with a composed information handling system (claim 1), since the priorities are associated with different entities and are therefore not comparable. In other words, how does the invention determine whether a priority associated with a resource is lower than a priority associated with a composed information handling system. For examination purposes, the examiner will interpret the priorities associated with replacement computing resources to be associated with the composed information handling systems that those resources are allocated to. 

Regarding claims 6, and 15 (line numbers correspond to claim 6),
a.	In lines 2-3: There is a lack of antecedent basis for the term “the system control processor”. It is not clear whether this is referring to the “system control processor manager” or a “system control processor”. For examination purposes, the examiner will interpret this as “the system control processor manager”.

Regarding claims 7-9, and 16-18, they are dependent upon rejected claims 6, and 15 respectively, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites an apparatus that performs resource deallocation and replacement for composed information handling systems. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
a.	“A system for managing composed information handling systems, comprising: persistent storage; and a system control processor manager programmed to”,
b.	“after being allocated to a composed information handling system of the composed information handling systems”.
c.	“monitor health of computing resources of the composed information handling system”,
d.	“make a determination, based on the monitoring of the health of the computing resources, that a computing resource of the computing resources is in a compromised state”,
e.	“based on the determination, identify a second computing resource currently allocated to a second composed information handling system, wherein the composed information handling system is associated with a first priority and the second composed information handling system is associated with a second priority, wherein the first priority is higher than the second priority, wherein the identifying is based at least on the first priority and the second priority”,
f.	“deallocate, based on the identifying, the second computing resource currently allocated to the second composed information handling system”, and
g.	“replace, after the deallocating, the compute resource with the second compute resource in the composed information handling system”
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, limitation (a) recites generic computer components (persistent storage, system control processor manager), which are recited at a high degree of generality. Limitation (b) performs an allocation of manager to a system, which, under the broadest reasonable interpretation, includes a step of mentally evaluating and merely assigning the manager to the system. Limitation (c) performs a step of monitoring computer resource health, which, under the broadest reasonable interpretation, includes a step of mentally observing health metrics. Limitation (d) performs a step of determining whether a resource is compromised, which, under the broadest reasonable interpretation, includes a step of mentally evaluating and judging the observed health metrics. Limitation (e) performs an evaluation of computing resources based on priority to identify a particular computing resource, which, under the broadest reasonable interpretation, includes a step of mentally evaluating the computing resources. Limitation (f) performs a deallocation of resources, which, under the broadest reasonable interpretation, includes a step of mentally evaluating and adjusting a simple plan of resource assignment. Likewise, Limitation (g) performs a replacement of resources, which, under the broadest reasonable interpretation, includes a step of mentally evaluating and adjusting a simple plan of resource assignment. The concepts of observation, judgement, and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the claim recites no additional elements in addition to the generic computer components identified above. The generic computer components identified above generally link the use of the judicial exception to a particular technological environment or field of use, and are thus not indicative of integration into a practical application (see MPEP 2106.05(h)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the claim recites no additional elements in addition to the generic computer components identified above. The generic computer components identified above generally link the use of the judicial exception to a particular technological environment or field of use, and are thus not indicative of an inventive concept (see MPEP 2106.05(h)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 3-9, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claim 3 describes steps of deallocation and allocation, which are mental processes of evaluation and judgement. Claim 4 describes identification and selection of replacement resources, which are mental processes of evaluation and judgement. Claim 5 describes determinations and resource replacement, which are which are mental processes of evaluation and judgement. Claims 6-7 describes generic computer components recited at a high degree of generality, and generally links the use of the judicial exception to a particular technological environment or field of use. Claims 8-9 describe steps of mere data gathering, which are considered insignificant extra solution activities, and further are concepts that are found by the courts to be well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Since none of the dependent claims 3-9 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 10, and 12-18, they are method claims comprising limitations similar to those of claims 1, and 3-9 respectively. They are therefore rejected for at least the same rationale.

Regarding claim 19, it is a product claim comprising limitations similar to those of claim 1. It is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN et al. Pub. No.: US 2014/0007097 A1 (hereafter CHIN), in view of BLANCO et al. Pub. No.: US 2020/0356200 A1 (hereafter BLANCO).

Regarding claim 1, CHIN teaches the invention substantially as claimed, including:
A system (Fig. 1, Computing device 100) for managing composed information handling systems (Fig. 1, Virtual Machines 112), comprising: 
persistent storage (Fig. 1, Memory 104); and 
a system control processor manager programmed to: after being allocated to a composed information handling system of the composed information handling systems ([0044] As shown in Fig. 1, in one embodiment, a resource manager program 122 may be executed by mVM 114. [0050] To facilitate monitoring of the VMs, a special program (or multiple programs) referred to as a “monitor agent” (also referred to as an SLA agent) may be executed by each operational VM…Monitor agent 124 for a VM is configured to monitor the resource usage of the VM and convey the information to resource manager 122 (i.e., resource manager program 122, in conjunction with each monitor agent 124 is considered to be a “system control processor manager” that monitors, and therefore is considered to be “allocated to” each of the virtual machines 112)): 
monitor health of computing resources of the composed information handling system ([0050] Once the VMs have been launched by the hypervisor 118, resource manager 122 is configured to monitor the resource allocation and resource usage of the multiple operational VMs (i.e., monitoring resource allocation and usage represents monitoring the performance, or “health” of the resources of the virtual machines)); 
make a determination, based on the monitoring of the health of the computing resources, that a computing resource of the computing resources is in a compromised state ([0089] At 402, the occurrence of a condition that warrants a change in resource allocation of a VM is detected. In one embodiment, resource manager 122 executed by mVM 114 may be configured to detect conditions when resource allocation for a VM is to be modified. For example, in some instances, resource manager 122 may receive information from a monitor agent for a VM and determine based upon the received information and information in the RCF that a change in resource allocation for the VM is to be performed. [0090] For example, resource manager 122 may receive, from a monitor agent executed by a VM, resource utilization information for a resource (or for multiple resources) used by the VM. Resource manager 122 may compare this information to the “alloc” and “free” information specified for that resource for the VM in the RCF. If the resource utilization for the resource for the VM is at or exceeds the allocation threshold specified for that resource for that VM in the RCF, resource manager 122 may identify this as a condition warranting a change in the amount of the resource allocated to that VM (in this case, warranting an increase in the amount of the resource allocated to the VM) (i.e., excessively high resource utilization would negatively affect, or “compromise” the performance of the VM resources). [0092] In some embodiments, changes to the resources allocated to one or more VMs provided for a user (e.g., a customer) may be made according to or in response to a Service Level Agreement (SLA) entered into by the user…Such an SLA may set terms such as the maximum downtime that is experienced by the user for a service provided by the service provider, the maximum time taken to provide a service, the quality of service provided to the user, the mean time between failures, the throughput, various data rates, or any other measurable criterion (i.e., additionally, an excessively high downtime, or rate of failure would also be indicative of a “compromised state” of the VM resource)); 
based on the determination, identify a second computing resource currently allocated to a second composed information handling system, wherein the composed information handling system is associated with a first priority and the second composed information handling system is associated with a second priority, wherein the first priority is higher than the second priority, wherein the identifying is based at least on the first priority and the second priority ([0122] At 702, the priority level of the VM to which the resource is to be allocated is determined (i.e., determine, or identify, the priority of the VM to which resources are to be reallocated). [0123] At 704, a list of VMs is determined having priority levels lower than the priority level determined in 702. [0124]  “VMP” variable may be used to represent a VM from the ordered list being processing. The VMP may be initialized to the VM to the lowest priority VM in the ordered list (i.e., determine, or identify, a VM having a lowest priority));
deallocate, based on the identifying, the second computing resource currently allocated to the second composed information handling system ([0127] At 714, a check is made if the Aggregate is greater than or equal to the requisite amount. If yes, then at 720, the amounts of the resource determined in 710 for the various iterations for the various VMs from the list are freed or deallocated from the VMs); and 
 [reallocate], after the deallocating…the second compute resource in the composed information handling system ([0127] Processing may then revert back to 606 in FIG. 6 and then continue with 610. [0116] In 610, resource manager 122 sends a request to hypervisor 118 to map the amount of [resource] from the available pool to the VM to which the resource is to be allocated. In 612, hypervisor 118 maps the amount of the resource into the VM (i.e., resources are remapped, or “reallocated” from lower priority VMs, into the free pool, and then into the higher priority VMs)).

CHIN discloses remapping virtual machine resources from lower priority virtual machines to higher priority virtual machines, but does not explicitly disclose:
replace…the compute resource.

However, in analogous art, BLANCO teaches:
replace…the compute resource ([0135] In the example embodiment, the fault management controller is configured to initiate actions (or “reactive operations”) in response to certain events. For example, upon detecting that one of the VMs has crashed or is otherwise inaccessible or inoperable in some way…the fault management controller may be configured to detect that a particular hardware component has failed and may be configured to provision a new replacement hardware component to the VM (e.g., from a pool of unallocated or otherwise available hardware resources (i.e., replacing failed, or compromised resources of a virtual machine)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined BLANCO’s teaching of replacing compromised virtual machine resource components from a pool of available hardware resources, with CHIN’s teaching of reallocating virtual machine resource components from low priority virtual machines, to a pool of available hardware resources, and then to high priority virtual machines having compromised resource components, to realize, with a reasonable expectation of success, a system that replaces compromised hardware components in a virtual machine, as in BLANCO, the virtual machine determined to have a high priority, by reallocating hardware components from low priority virtual machines, as in CHIN. A person of ordinary skill would have been motivated to make this combination so that any compromised hardware components are effectively removed from a virtual machine and replaced with non-compromised components.

Regarding claim 3 BLANCO further teaches:
replacing the compute resource with the second compute resource in composed information handling system comprises: 
deallocating the computing resource from the composed information handling system; and allocating the second computing resource to the composed information handling system ([0135] In the example embodiment, the fault management controller is configured to initiate actions (or “reactive operations”) in response to certain events. For example, upon detecting that one of the VMs has crashed or is otherwise inaccessible or inoperable in some way…the fault management controller may be configured to detect that a particular hardware component has failed and may be configured to provision a new replacement hardware component to the VM (e.g., from a pool of unallocated or otherwise available hardware resources (i.e., replacing failed, or compromised resources of a virtual machine involves first removing, or deallocating the failed hardware component before provisioning the replacement hardware component so that they may take the place of, or replace the compromised resources)).

Regarding claim 4, CHIN further teaches:
identifying the second computing resource comprises: 
identifying a plurality of [re-allocatable computing resources], wherein each of the plurality of [re-allocatable] computing resources is associated with a priority; identifying a subset of the plurality of [re-allocatable] computing resources that are associated with a priority that is lower than the first priority ([0122] At 702, the priority level of the VM to which the resource is to be allocated is determined (i.e., determine, or identify, the priority of the VM to which resources are to be reallocated). [0123] At 704, a list of VMs is determined having priority levels lower than the priority level determined in 702 (i.e., the list of VMs represents a “subset” of resources allocated to VMs that have lower priority than the VM determined in 702). [0124]  “VMP” variable may be used to represent a VM from the ordered list being processing. The VMP may be initialized to the VM to the lowest priority VM in the ordered list (i.e., determine, or identify, a VM having a lowest priority)); and 
selecting the second computing resource from the subset of the plurality of [re-allocatable] computing resources ([0127] At 714, a check is made if the Aggregate is greater than or equal to the requisite amount. If yes, then at 720, the amounts of the resource determined in 710 for the various iterations for the various VMs from the list are freed or deallocated from the VMs (i.e., the resources selected for reallocation are associated with their respective VM’s lower priority)).  

Regarding claim 5, CHIN further teaches:
the system control processor manager is further programmed to: 
make a second determination, based on the monitoring of the health of the computing resources, that a third computing resource of the computing resources is in the compromised state ([0089] At 402, the occurrence of a condition that warrants a change in resource allocation of a VM is detected. In one embodiment, resource manager 122 executed by mVM 114 may be configured to detect conditions when resource allocation for a VM is to be modified. For example, in some instances, resource manager 122 may receive information from a monitor agent for a VM and determine based upon the received information and information in the RCF that a change in resource allocation for the VM is to be performed (i.e., detecting a condition in another resource indicates that a third computing resource is in a compromised state)); 
based on the second determination, identify a fourth computing resource currently allocated to a third composed information handling system, wherein the third composed information handling system is associated with a third priority, wherein the first priority is higher than the third priority, wherein the identifying of the fourth computing resource is based at least on the first priority and the third priority ([0125] Starting with the lowest priority VM in the list, the VMs in the ordered list are iterated to determine, for each VM, the amount of the resource that can be freed from the VM. This iteration continues until the requisite amount of the resource that is to be allocated can be freed and made available for allocation. Accordingly, at 710, starting with the lowest priority VM in the ordered list, the amount of the resource that can be freed from VMP is determined. [0126] At 712, the amount of the resource that can be freed, which is determined in 710, is added to the Aggregate variable. In this manner, the Aggregate variable keeps tally of the total amount of the resource that can be freed from the various VMs in the ordered list of VMs (i.e., resources from different VMs, representing at least a second and third “composed information handling systems” each having second and fourth computing resources respectively, are aggregated together. In other words, a fourth resource of a third composed information handling system associated with a third, lower priority, is identified and added to the aggregate variable)); and 
[reallocate] the third compute resource with the fourth compute resource in the composed information handling system ([0127] Processing may then revert back to 606 in FIG. 6 and then continue with 610. [0116] In 610, resource manager 122 sends a request to hypervisor 118 to map the amount of [resource] from the available pool to the VM to which the resource is to be allocated. In 612, hypervisor 118 maps the amount of the resource into the VM (i.e., the fourth resource of the third VM is remapped, or “reallocated” from the third VM, into the free pool, and then into the higher priority VMs)).

Regarding claim 6, CHIN further teaches:
the composed information handling system comprises a compute resource set ([0042] . Each VM typically has its own operating system, which is commonly referred to as a guest operating system (or GOS) 116 (i.e., “compute resource set”)), a hardware resource set ([0003] Each VM is allocated its own resources such as computing and memory resources (i.e., “hardware resource set”). The resources to be allocated to a VM are predefined before the VM is created or launches and mapped to the VM when the VM is created), and a control resource set comprising the system control processor ([0041] The creation and management of the VMs is facilitated by a software program that enables virtualization. An example of such a program is hypervisor 118 that executes in device 100's system memory 104 (i.e., the combination of hypervisor 118, mVM 114, and the monitor agents 124 represent a “control resource set” that manages, or controls all virtual machines)).  

Regarding claim 7, CHIN further teaches:
the control resource set presents abstracted computing resources of the hardware resource set as bare metal resources to the compute resource set ([0041] Hypervisor 118 is configured to launch one or more VMs and allocate resources to the VMs upon launch. The available resources (e.g., processing, memory, and hardware resources of device 100) may be partitioned between the VMs by hypervisor 118 (i.e., in allocating resources to guest operating systems, the hypervisor “presents” abstracted resources to the guest operating systems)). 

Regarding claims 10, and 12-16, they are method claims comprising limitations similar to those of claims 1, and 3-7 respectively. They are therefore rejected for at least the same rationale. 

Regarding claim 19, it is a product claim comprising limitations similar to those of claim 1. They are therefore rejected for at least the same rationale. CHIN further teaches the additional limitations of a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method ([0064]).

Claims 2, 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN, in view of BLANCO, as applied to claims 1, 7, 10, 16, and 19 above, and in further view of HEYRMAN et al. Pub. No.: US 2014/0223233 A1 (hereafter HEYRMAN).

Regarding claim 2, while CHIN discloses deallocation of a computing resource in claim 1, the combination of CHIN, in view of BLANCO does not explicitly disclose:
deallocating the second computing resource comprises: 
issuing a decomposition request to the second composed information handling system; and 
determining, after issuing the decomposition request, that the second composed information handling system has been decomposed, wherein the second computing resource is available to replace the computing resource after the second composed information handling system is decomposed.  

	However, in analogous art, HEYRMAN teaches:
issuing a decomposition request to the second composed information handling system; and determining, after issuing the decomposition request, that the second composed information handling system has been decomposed, wherein the second computing resource is available to [be reallocated] after the second composed information handling system is decomposed ([0049] Based on the availability priority of the virtual machine 134 the hypervisor 130 may selectively reduce the capacity of the less important virtual machines 134 to maintain a capacity guarantee of each of the most important virtual machines 134. The capacity guarantee may be the minimal amount of processing power to run a virtual machine 134. If reducing the capacity of the less important virtual machines 134 does not maintain the capacity guarantees or causes a threshold of inefficiency in the higher ranked virtual machines 134, then the least important virtual machines 134 may be terminated (i.e., “decomposed”) to accommodate the capacity guarantees of the higher priority virtual machines 134 (i.e., resources are freed to reallocate to higher priority virtual machines by terminating lower priority virtual machines)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined HEYRMAN’s teaching of terminating, or decomposing, lower priority virtual machines to free up resources for reallocation to higher priority virtual machines, with the combinations of CHIN and BLANCO’s teaching of replacing higher priority virtual machine resource components with resource components of low priority virtual machines, to realize, with a reasonable expectation of success, a system that replaces compromised hardware components in a high priority virtual machine, as in CHIN and BLANCO, using hardware components from a lower priority virtual machine, which is subsequently terminated, as in HEYRMAN. A person of ordinary skill would have been motivated to make this combination to free up additional resources for higher priority virtual machines while also minimizing the number of impacted virtual machines (HEYRMAN [0054]).

Regarding claim 8, while CHIN discloses monitoring health of a computing resource in claim 7, the combination of CHIN in view of BLANCO does not explicitly disclose:
system control processor monitors the health of the computing resources based on intercepted bare metal communications between the compute resource set and the hardware resource set to obtain monitoring information and provides the monitoring information to the system control processor manager.  

However, in analogous art, HEYRMAN teaches:
system control processor monitors the health of the computing resources based on intercepted bare metal communications between the compute resource set and the hardware resource set to obtain monitoring information and provides the monitoring information to the system control processor manager ([0051] In operation 306, the hypervisor 130 monitors the error capture registers 202 for re-initialization failures during core re-initialization. [0046] The re-initialization failure may be captured in error capture registers 202, which may be located on the processor 106 or the POR engine 128, for example. The hypervisor 130 may inspect the error capture registers 202 after receiving notification from the system 100 (via an interrupt) that something has failed (i.e., hypervisor 130 receives captured, or intercepted messages via the error capture registers 202 indicative of operational health of virtual machine resources in use by, and therefore in communication with guest operating systems described in [0015])).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined HEYRMAN’s teaching of providing captured monitoring information indicative of operational health of virtual machine resources to a hypervisor, with the combinations of CHIN and BLANCO’s teaching of a control set including a hypervisor that monitors virtual machine resource health, to realize, with a reasonable expectation of success, a system that monitors virtual machine resource health by a control set including a hypervisor, as in CHIN, that obtains captured monitoring information from an error register, as in HEYRMAN. A person of ordinary skill would have been motivated to make this combination to provide a system that can detect permanent resource failures and automatically adjust resources in response (HEYRMAN [0004]).

Regarding claims 11, and 20, they comprise limitations similar to those of claim 2, and are therefore rejected for at least the same rationale.

Regarding claim 17, it comprises limitations similar to those of claim 8, and is therefore rejected for at least the same rationale.

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN, in view of BLANCO, as applied to claims 7, and 16 above, and in further view of SINGH et al. Pub. No.: US 2021/0367901 A1 (hereafter SINGH).

Regarding claim 9, while CHIN monitors heal in claim 7, the combination of CHIN in view of BLANCO does not explicitly disclose:
system control processor monitors the health of the computing resources based on health reporting functionality of hardware devices of the hardware resource set to obtain monitoring information and provides the monitoring information to the system control processor manager.  

However, in analogous art, SINGH teaches:
system control processor monitors the health of the computing resources based on health reporting functionality of hardware devices of the hardware resource set to obtain monitoring information and provides the monitoring information to the system control processor manager ([0034] The resource director (i.e., “system control processor manager”) may maintain a list of active shared computing resources along with one or more statistics such as CPU load (current, average, or recent average), how long it has been available, how long since the last successful connection, etc (i.e., one or more indicators of “health”). In some implementations, the resource director may receive an operation status or health data directly from the shared computing resources by way of a script or health agent (i.e., “health reporting functionality”) that executes on the shared computing resource and reports health statistics back to the resource director).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined SINGH’s teaching of hardware resources executing health reporting functionality that reports health information to a resource director, with the combinations of CHIN and BLANCO’s teaching of a control set that monitors virtual machine resource health, to realize, with a reasonable expectation of success, a system that monitors virtual machine resource health by a control set, as in CHIN, that obtains captured monitoring information from health reporting functions executing on the resources themselves, as in SINGH. A person of ordinary skill would have been motivated to make this combination to enable resources to directly report health statistics to resource directors themselves (SINGH [0034]).

Regarding claim 18, it comprises limitations similar to those of claim 9, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghibril et al. Pub. No.: US 2019/0164087 A1 discloses identifying an outage on a network component, and determining a reallocation of resources to account by turning off existing virtual machines or devices to release lower priority or unused resources.
Broz et al. Pub. No.: US 2017/0041184 A1 discloses determining when it is desirable to reallocate resources to a virtual component for higher priority computations, and suspending lower priority computations.
Aoki Pub. No.: US 2014/0359356 A1 discloses deallocating resources from a lower priority virtual machine and allocating those resources to a higher priority virtual machine.
Beda et al. Patent No.: US 8,276,140 B1 discloses replacing physical resources associated with a virtual machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195